FOSTER, Circuit Judge.
On consideration of the motion filed by ¡he respondent in the above entitled and numbered cause;
It is ordered that the judgment of this Court entered in this case on March 11th, 1932, be, and the same is hereby, set aside and annulled; and
It is now ordered, adjudged and decreed by this Court, in accordance with the judgment of the United States Supreme Court entered on February 6th, 1933, Burnet v. Huff, 288 U.S. 156, 53 S.Ct. 330, 77 L.Ed. 670, that the judgment of the United States Board of Tax Appeals in this cause be, and the same is hereby, affirmed.